United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2014 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission file number 000-55035 EYE ON MEDIA NETWORK, INC. (Name of small business issuer in its charter) Florida (State or other jurisdiction of incorporation or organization) 46-3390293 (I.R.S. Employer Identification No.) 1th Avenue, Plantation, Florida 33313 (Address of principal executive offices and Zip Code) Registrant’s telephone number, including area code: (754) 370-9900 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes x No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yeso No x. The number of shares of the issuer’s common stock, par value $.001 per share, outstanding as of July 14, 2014 was 27,738,000. There are fifty million (50,000,000) shares of the issuer’s Series A Convertible Preferred Stock issued and outstanding as of such date. TABLE OF CONTENTS Page Part I. Financial Information. 3 Item 1. Consolidated FinancialStatements. 3 Balance Sheets for the periods ending May 31, 2014 (unaudited) and August 31, 2013 (audited). 3 Statement of Operations (unaudited) for the three months ended May 31, 2014 and 2013, the nine months ended May 31, 2014 and the period from Inception to May 31, 2013. 4 Statement of Stockholders’ Equity (unaudited) for the period from January 18, 2013 (inception) to May 31, 2014. Statements of Cash Flows (unaudited) for the nine months period ended May 31, 2014 and the period from Inception to May 31, 2013. 5 Notes to Consolidated FinancialStatements (unaudited). 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 24 Item 4. Controls and Procedures. 24 Part II.Other Information. 25 Item 1. Legal Proceedings. 25 Item 1A. Risk Factors. 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 25 Item 3. Defaults Upon Senior Securities. 26 Item 4. Mine Safety Disclosure. 26 Item 5. Other Information. 27 Item 6. Exhibits. 28 Signatures. 29 2 Part I. Financial Information Item 1. Financial Statements Eye On Media Network, Inc. Consolidated Balance Sheets May 31, August 31, (unaudited) (audited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $1,875 and $0, respectively Notes receivable Prepaid and other current assets Total Current Assets Property and equipment, net of accumulated depreciation of $397,324 and $126,036, respectively Other assets - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued expenses - Note payable, related party - Derivative liability - - Total Current Liabilities TOTAL LIABILITIES Stockholders' Equity Preferred stock: 500,000,000 authorized; $0.001 par value 0 shares issued and outstanding - Common stock: 750,000,000 authorized; $0.001 par value 27,738,000 and 24,690,000 shares issued and outstanding Additional paid in capital Accumulated deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to unaudited financial statements 3 Eye On Media Network, Inc. Consolidated Statements of Operations January 18, For the For the Nine Months (inception) Three Months Ended Ended through May 31, May 31, May 31, (unaudited) (unaudited) (unaudited) (unaudited) Revenues $ Operating Expenses Direct costs 0 0 Marketing and sales - - Compensation - - Professional General and administrative ) Research and development - Depreciation and amortization Total operating expenses Net loss from operations ) Other income (expense) Interest expense - Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average number of shares outstanding See notes to unaudited financial statements 4 Eye On Media Network, Inc. Consolidated Statements of Cash Flows January 18, 2013 (inception) through May 31, May 31, (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ ) Adjustment to reconcile Net Income to net cash provided by operations: Depreciation and amortization Amortization of prepaid expenses - Change in derivative - - Shares issued for services provided - Changes in assets and liabilities: Accounts receivable, net of allowance for doubtful ) - Notes receivable - ) Prepaid and other current assets ) Accounts payable ) Accrued expenses - Total adjustments Net Cash Used in Operating Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from notes and loans payable - Capital contribution - Proceeds from issuance of common stock - Net Cash Provided by Financing Activates Net increase (decrease) in cash and cash equivalents ) - Cash and cash equivalents, beginning of period - Cash and cash equivalents, end of period $ $
